Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the phrase “high frequency” in dependent claim 20 renders the claim unclear in scope and meaning. For purposes of examination, the relative word “high” will be disregarded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henley US 2009/0277314.
Henley et al. shows the invention as claimed including a method of breaking a material using controlled crack propagation, the method comprising:
Applying a first stress to the material such that the first stress is above a critical stress point of the material and is insufficient to initiate cracking of the material (see, for example, paragraph 0013, and paragraphs 0100-0102, for example)
Applying a controlled ultrasound wave to the material causing a total stress applied at a crack tip in the material to exceed the critical stress point (see, for example, paragraph 0102 which discloses ultrasonic motion).
Regarding claim 20, the ultrasound wave has a frequency as an inherent property.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley US 2009/0277314 in view of Xu, WO 2014/186999.
Henley is applied as above but does not expressly disclose the claimed adjusting step.  Xu discloses a process whereby an ultrasonic wave applied to a substrate is adjusted (see abstract).  In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Henley so as to perform the claimed adjusting step because in such a way the particular process being performed can be optimized.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley US 2009/0277314 in view of Henley et al., U.S. Patent 9,257,339.
Henley ‘314 is applied as above but does not expressly disclose the adjusting and controlling method of the ultrasound. Henley et al. ‘339 discloses a method that further comprises adjusting the controlled ultrasound wave to maintain a stress intensity that is above a critical stress intensity of the material (see col. 21-lines 22-43, col. 27, lines 1-32, and col. 32-lines 54-58). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Henley  so as to comprise the controlled ultrasound wave of Henley et al. ‘339 because in such a way the predictable results of having a controlled propagated crack to separate the wafer can be achieved.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley US 2009/0277314 in view of Henley, US 2010/055874.
Henley et al. is applied as above but does not expressly disclose the temperature regulating step to cause spelling.  Henley discloses regulating the temperature in order to cause spelling (see paragraph .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley US 2009/0277314 in view of Cox et al., US 2013/0240591.
Henley et al. is applied as above but does not expressly disclose the claimed applying a dampening material step.  Cox et al. discloses applying a damping material to propagate a crack (see paragraphs 0065-0067).  In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Henley et al. so as to perform the dampening step of Cox et al. because this is shown to be an effective way to initiate a crack in a material.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley US 2009/0277314.
Henley is applied as above but does not expressly disclose the applying stress steps.  However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was since applying stress in order to generate cracking is a design choice and notoriously well known in the art.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



February 26, 2022